AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                   FILED IN THE
                                                                  for the_                                          U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
  THE CINCINNATI SPECIALTY UNDERWRITERS                                                                          Nov 26, 2018
    INSURANCE COMPANY, an Ohio corporation,                                                                        SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:17-CV-00341-SMJ
   MILIONIS CONSTRUCTION, INC., a Washington                         )
  corporation; STEPHEN MILIONIS, an individual; and                  )
JEFFREY WOOD and ANNA WOOD, husband and wife,
      and the marital community composed thereof,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Renewed Motion for Partial Summary Judgment Re Coverage (ECF No. 87) is GRANTED.
’
              DECLARATORY JUDGMENT is entered in Plaintiff’s favor that Plaintiff the Cincinnati Specialty Underwriters
              Insurance Company is not required to indemnify Defendant Milionis Construction, Inc. in the underlying suit.



This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge             SALVADOR MENDOZA, JR.                                           on a motion for
      Partial Summary Judgment Re Coverage, (ECF No. 87).


Date: 11/26/2018                                                           CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Allison Yates
                                                                                          (By) Deputy Clerk

                                                                            Allison Yates
